Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Status of Claims
This is in response to applicant’s filing date of November 15, 2019. Claims 1-6 are currently pending.
                                                    Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application DE 102018219652.4, filed on November 16, 2018.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 and 11/15/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                         Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
                                          Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       Claim 1 and 6 both recite “two control units configured to actuate a respective brake circuit” (Claim 1 at line 2).  It is unclear if the claim requires one brake circuit or two.  The Examiner suggest changing “to actuate” to –- to each actuate--.
        Claim 1 and 6 both recite that the control unit of the other brake circuit is configured to:  “actuate the respective brakes of the other brake circuit”.  The confusion here is whether the “control unit” is actuating its own brake circuit and/or   actuating the defective braking circuit.

                                         Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US-20180229738-A1) (“Nilsson”) and Julian Van Thiel (US-20200148180-A1) (“Van Thiel”).
              As per claim 1, Nilsson discloses a brake system for a transportation vehicle (Figure 1):
        two control units configured to actuate a respective brake circuit of the brake system, wherein each brake circuit comprises two of four service brakes and one of two electric parking brakes (Nilsson at Para. [0055] discloses “should either of primary brake and steering systems 3, 7 encounter problems affecting their availability the safety stoppage device 1 further comprises a redundant brake system 14 including a secondary brake-control unit 15 and a secondary brake circuit 16, dashed lines, operatively connected to the wheel brakes 6.”), 
wherein, in the case of a defect in one of the brake circuits, the control unit of the other brake circuit is configured to (Nilsson at Para. [0061] which 
actuate the respective brakes of the other brake circuit (Nilsson at Para. [0061] which discloses “secondary brake-control unit 15 … upon determination of such a fault arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”),
Nilsson does not explicitly disclose electric parking brakes and “trailer combination stabilization” upon determining a brake circuit defect condition.
Van Thiel in the same field of endeavor discloses an electronically controllable brake system. In particular, Van Thiel discloses that upon a malfunction of a brake circuit, then performing trailer stabilization by using a “first service brake pressure” on the vehicle and the trailer. See Abstract and Figure 1.
 Van Thiel discloses carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance braking command and/or the parking brake braking command and/or the service braking command can be electrically transmitted to the trailer control module”.), wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.) ; and/or

Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of Nilsson with the electronically controllable brake system of Van Thiel because the ability to, in the event of a malfunction of a service brake circuit, control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
to steer the transportation vehicle in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or configured to control the secondary steering actuator 19 to follow a lateral control trajectory”.).  
 As per claim 2, Nilsson and Van Thiel disclose a brake system for a transportation vehicle, wherein the control unit of the other brake circuit actuates the respective service brakes and the respective electric parking brake based on a control command of an electronic stability program of the transportation vehicle (Nilsson at Para. [0010] which discloses “simultaneously trigger the primary brake-control unit to execute the stored longitudinal control profile to control the wheel brakes to perform braking to a stop during execution of the lateral control trajectory.”).  
As per claim 3, Nilsson and Van Thiel disclose a brake system for a transportation vehicle, the transportation vehicle having the brake system (Nilsson at Para. [0009] discloses the brake being used in an “autonomous road vehicle”.)
As per claim 4, Nilsson and Van Thiel disclose a brake system for a transportation vehicle, wherein the transportation vehicle is configured for autonomous driving and comprises a control device for autonomous driving (Nilsson at Para, [0049] discloses “an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”), which is at least configured to actuate a steering system of the transportation vehicle by a steering command (Nilsson at Para. [0048] discloses “a primary steering system 7 including a primary steering-control unit 8 and a primary steering actuator 9 operatively connected to steerable wheels 10 of the autonomous road vehicle 2, often the front end wheels 10 but occasionally the rear end wheels 21 or both.”).  
As per claim 6, Nilsson discloses a method for operating a transportation vehicle brake system that includes two control units configured to actuate a respective brake circuit of the brake system, wherein each brake circuit comprises two of four service brakes and one of two electric parking brakes (Nilsson at Para. [0055] 
 actuate the respective brakes of the other brake circuit (Nilsson at Para. [0061] which discloses “secondary brake-control unit 15 … upon determination of such a fault arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”),
Nilsson does not explicitly disclose electric parking brakes and “trailer combination stabilization” upon determining a brake circuit defect condition.
Van Thiel in the same field of endeavor discloses an electronically controllable brake system. In particular, Van Thiel discloses that upon a malfunction of a brake circuit, then performing trailer stabilization by using a “first service brake pressure” on the vehicle and the trailer. See Abstract and Figure 1.
 Van Thiel discloses steps to carry out trailer combination stabilization of a trailer combination (Van Thiel at Para. [0033] discloses “the parking brake control module may also be integrated within the trailer control module and the assistance , wherein the trailer combination comprising the transportation vehicle and a trailer coupled to the transportation vehicle (Van Thiel at Para. [0077] “a trailer 200 attached to the vehicle 100”.); and/or
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety stoppage device of Nilsson to include the method of electronically controlling a brake system when using a trailer of Van Thiel, since providing the driver with the ability to use a uniform braking force at the vehicle and trailer would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the safety stoppage device for an autonomous road vehicle of Nilsson with the electronically controllable brake system of Van Thiel because the ability to, in the event of a malfunction of a service brake circuit, control braking at the vehicle and trailer axles as specified by the trailer control module improves “the driving stability of the vehicle when braking.” Van Thiel at Para. [0023].  
to steer the transportation vehicle in the case of a defect in a steering system of the transportation vehicle based on a steering command of a control device for autonomous driving (Nilsson at Para. [0062] discloses alternative steering upon a “primary steering system 7 fault, arranged or configured to monitor the lateral control signals for faults and upon determination of a such fault arranged or .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Van Thiel as applied to claim 1 above, and further in view of  Jonasson et al (US-20160325721-A1) (”Jonasson”).
       As per claim 5, Nilsson and Van Thiel disclose a brake system for a transportation vehicle. Nilsson and Van Thiel do not explicitly disclose a “positive scrub radius on a steerable front axle”.  The air of both Nilsson and Van Thiel is an apparatus “to safely bring an autonomous road vehicle to a halt in case of a severe system fault rendering the control systems.”
 Jonasson in the same field endeavor discloses a secondary steering system arranged to control differential braking based on a yaw torque acting on the vehicle and a steering angle caused by the associated wheel suspension scrub radius on a braked steerable wheel. See Abstract and Figure 2.
In particular Jonasson discloses wherein the transportation vehicle has a positive scrub radius on a steerable front axle of the transportation vehicle (Jonasson at Para, [0072] “a wheel suspension where the scrub radius is positive and the magnitude is “sufficiently large” a relatively large curvature of the generated path can be followed by the host vehicle 50. The scrub radius affects the possibility for the host vehicle to follow the generated path.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety stoppage 
Those in the art would have been motivated to combine the secondary steering of Jonasson and the electronically controllable brake system of Van Thiel with safety stoppage device for an autonomous road vehicle of Nilsson because using the scrub radius, in the event of a malfunction of a service brake circuit,   increases the possibility that a host vehicle will follow a control steering and a control stop which enhances safety. Jonasson at Para. [0016].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michels et al (US-20210129817-A1) discloses a system and method for implementing a control intervention dues to a failure of the brake circuit, See Abstract and Method 400 at Figure 3A and Paras. [0074]- [0076].
Zwicky et al (US-9925988-B1) discloses a steering and braking control system that can be “programmed to command the brake system 38 to apply a net asymmetric braking force in response to a failure of the steering system 36.” Zwicky at Column 2, lines 10-13, and Figure 4.
Kotera et al (US-20170240148-A1) discloses an electric brake system that employs a redundant system by which the vehicles can safely stop even in case of brake failure. See Abstract and Figure 1,
.

                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661